Title: To James Madison from William Duane, 14 November 1808
From: Duane, William
To: Madison, James



Sir,
Phila. Novr. 14, 1808

The agents of the sometime Spanish ambassador Yrujo for what end I cannot penetrate, have Suddenly displayed an unusual eagerness to push two prosecutions against me in Yrujo’s name.  One on account of the discourse which he held with Melimeli, and which Dr. Davis who is now in Barbary reported and resented.  The other on account of Yrujo’s connexion with Burr.
It was only yesterday I had notice, and the trials are Expected for Saturday or Monday.
Not being perfectly aware of any other mode beside a commission to take evidence, (which I prefer risquing myself rather than bring conflicting questions into issue) I have taken this liberty, Simply to suggest, that Should it appear to you not incompatible with public duty, to permit the Chief Clerk of your Office, to furnish any extract of evidence, tending to the verification of Either facts, independent of rendering me a special service, may also defeat the Enemies of the administration, and frustrate the insatiable revenge of the little Spaniard and his agents here.
On the first point--
As to any report that may have been made by Dr. Davis to the Depart of State, as to the hostile discourse of Melimeli and Yrujo, or any Other information that may corroborate the fact
On the Second point--
Any certificate or proof of connexion between Yrujo and Burr.
I beg it may be understood that it is under an impression that there would be no irregularity or impropriety, in furnishing Such a certificate or Certificates from the Departt. of State, that I Seek it.  Never backward in risking my personal interests or Safety, where a Sense of public duty calls for the risk, I respectfully presume that in relation to Yrujo, I am particularly entitled to any indulgence that may be proper in relation to him, as well as from motives of public and moral justice.
Should any Such matter be Sent, I apprehend it would at once put an end to those vexatious Suits, in which they do not so much expect Success from a doubt of the truth, but from the difficulty of procuring evidence.  I am Sir, with respect Your Obed. Sert.

Wm. Duane

